Citation Nr: 1216701	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  06-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include asbestosis.

2.  Entitlement to service connection for an upper respiratory disorder, to include chronic sinusitis.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to August 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a hearing before a Veterans Law Judge in June 2009.  A transcript of that hearing is of record and has been associated with the claims file. 

The Board notes that the claims currently at issue were previously characterized as entitlement to service connection for a lung condition, to include chronic sinus and intermittent respiratory problems.  This apparently encompassed claims for both a lung disorder and for upper respiratory problems, including sinusitis.  The claimed conditions are clearly distinct from one another and thus the Board has recharacterized the Veteran's claim as two separate issues: entitlement to service connection for a lung disorder, to include asbestosis; and entitlement to service connection for an upper respiratory disorder, to include chronic sinusitis.  

The Veteran's claim was previously before the Board in April 2010, at which time the issues currently on appeal were remanded for further development.  The requested development has been completed with regard to the portion of this claim asserting entitlement to service connection for a lung disorder, and no further action is necessary to comply with the Board's remand directives on that issue.  Stegall v. West, 11 Vet. App. 268 (1998).  

However, the issue of entitlement to service connection for an upper respiratory disorder, to include chronic sinusitis, requires further development.  Accordingly, it is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a lung disorder that was acquired in, is related to, or was aggravated by his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification obligation in this case was partially met by way of a letter from the RO to the Veteran dated January 2004.  Although complete notice was not provided until after the RO adjudicated the Veteran's claim, any timing errors have been cured by the RO's subsequent readjudications.  Specifically, the Board notes that the Veteran was apprised of the criteria for determining disability ratings and the assignment of effective dates in the May 2006 Statement of the Case (SOC), which was followed by subsequent readjudications in March 2008, August 2008 and October 2011 Supplement Statements of the Case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of his appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a lung disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran first claimed entitlement to service connection for a respiratory disorder in December 2003, asserting that he had lung/pleural complications due to in-service asbestos exposure.  In a November 2004 rating decision the RO denied entitlement to service connection, finding that there was no evidence of pleural plaques or asbestos in the lungs.  The RO appears to have included the Veteran's chronic sinus problems in this denial.  In April 2005 the Veteran submitted a Notice of Disagreement (NOD).  The RO issued a Statement of the Case (SOC) in May 2006 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2006.  The Veteran's claim first came before the Board in May 2010, at which time it remanded the portion of the claim that is currently at issue.  As noted, the Board has recharacterized the Veteran's claim as two separate issues: entitlement to service connection for a lung disorder, to include asbestosis; and entitlement to service connection for an upper respiratory disorder, to include chronic sinusitis.  The requested development has been completed with regard to the portion of this claim asserting entitlement to service connection for a lung disorder, and no further action is necessary to comply with the Board's remand directives on that issue.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, that claim is once again before the Board.  

The relevant evidence of record in this case includes service treatment records, private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  Service treatment records are entirely negative for any diagnoses or treatment indicating a possible lung disorder.  The Veteran reported having had sinusitis on his entrance examination.  During a July 1963 evaluation for a psychoneurotic reaction the Veteran did report that he was sickly and that he had chest pain, shortness of breath and numerous allergies.  This was eventually diagnosed as schizoid personality.  

Post-service private treatment records from October 1980 indicate that the Veteran was seen for complaints of chest pain, shortness of breath, congestion, sweats, chills, nausea and a productive cough.  The Veteran reported that he had pneumonia the previous June.  A chest x-ray was evidently performed, but any findings are illegible.  Similar treatment was noted in November 1986 and the Veteran was diagnosed with chest distress with dyspnea.  No clear lung disorder was diagnosed and subsequent private treatment records dating back to 1995 indicate that the Veteran's lungs were clear.   Post-service VA treatment records dating back to 2003 also repeatedly show that the Veteran's lungs were clear to auscultation.  

In August 2004 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported that he has had respiratory problems dating back to his time in service, when he was exposed to dust from lead paint and pipe insulation.  The Veteran reported that he developed a sinus infection and was treated at a Navy hospital.  The Veteran stated that he can use a mountain bike on level ground for a half-hour and cover approximately five miles.  He reported no shortness of breath when he is "in shape."  Physical examination revealed that the Veteran's lungs were clear to percussion and auscultation.  Pulmonary function studies were performed.  These showed a decrease in the forced vital capacity to approximately two-thirds of normal for the Veteran's age and height.  The examiner noted that this was a very nonspecific finding and that there was only minimal evidence of obstructive disease and very little improvement with a bronchodilator.  The examiner also noted that there was a decrease in the diffusion capacity.  The examiner noted that this was evidence of a restrictive component and that there was possible interstitial disease.  The examiner concluded by stating that the history of sinus and the "intermittent respiratory problems" could well relate to exposure to asbestos, but noted that there were no objective findings on x-ray.  

In a March 2005 letter a private physician cites a previous diagnosis of "questionable COPD."  The treatment records used as the basis for this citation are not included.  

In his April 2005 Notice of Disagreement (NOD) and a statement from October 2006 the Veteran reiterated his statements regarding in-service exposures.  He also reported having complained of breathing problems and chronic sinus trouble in service.  

In June 2009 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran stated that due to exposure to lead and asbestos in service he began getting sick.  He stated that he was assigned to chip pain and apply primer and that he was not provided respiratory protection.  He stated that he does not have full capacity of his respiratory functions due to this exposure.  In a written supplemental statement the Veteran reiterated those assertions.  

Subsequent VA and private treatment records indicate that the Veteran's lungs were clear to auscultation.  

In August 2010 the Veteran was afforded an additional VA examination to clarify whether or not the Veteran had a lung disorder.  During that examination the Veteran again reiterated his previous assertions of lead and asbestos exposure in service.  Chest x-rays were performed and the examiner noted that lung fields were clear.  Conspicuous interstitial markings were noted, but no discrete infiltrate or nodular density was seen.  No pleural fluid was recognized.  The radiologist stated that this was a normal x-ray.  A CT scan revealed no lung lesions.  Soft tissue and bone shadows appeared normal.  A pulmonary function test indicated no significant change with bronchodilators.  FVC and FEV-1 were within normal limits, as was diffusion capacity.  A diagnosis of rhinorrhea was made associated with chronic sinusitis.  The examiner also diagnosed the Veteran with chronic cough, but did not provide a clear diagnosis of a lung disorder.  The examiner noted that the Veteran had more upper than lower airway/lung abnormality except for the interstitial markings.  She noted that the pulmonary function test and CT scan were normal.  The examiner also commented on the Veteran psychiatric and somatic complaints noted in the Veteran's service treatment records.  In a July 2011 addendum the examiner clarified her statements by noting that the Veteran's diagnostic studies were normal even though his physical showed decreased breath sounds and a cough.  She noted the Veteran's psychiatric history and stated that the Veteran might have strong motivation to exaggerate on examination.  She stated that while the Veteran has a history of exposure to asbestos there were no sequella from that exposure related to his lungs.  The examiner clearly stated that the Veteran does not have any lung conditions.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a lung disorder is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claim fails with respect to the first element, the requirement for a current disability.  In this regard, the Board notes that while the August 2004 VA examination did indicate some abnormalities on pulmonary function testing there was no clear diagnosis of a lung disorder.  Moreover, the August 2010 VA examination report and July 2011 addendum clearly indicate that the Veteran does not have a lung disorder.

The Board has considered the Veteran's assertions and acknowledges that the Veteran is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses, including difficulty breathing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder affecting his lungs.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that the Veteran does not have a lung disorder.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The Veteran has repeatedly asserted that he was exposed to asbestos and other material in service.  However, even assuming that the Veteran was exposed to asbestos in service there is no basis upon which to grant entitlement to service connection when there is no demonstrated lung disorder.  Asbestos exposure, in and of itself, is not a disability for which service connection can be granted.

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has a lung disorder.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a lung disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for a lung disorder is denied. 


REMAND

The Veteran has also claimed entitlement to service connection for an upper respiratory disorder, to include chronic sinusitis.  As noted above, the Board has recharactized the Veteran's claim as separate claims for a lung disorder and an upper respiratory disorder.  Unfortunately, the upper respiratory disorder portion of the Veteran's claim requires additional development.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

With regard to aggravation, the law states that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  In this case the Veteran's entrance examination indicates that he previously had sinusitis.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  

Unfortunately, the current VA examination reports of record, most specifically the August 2010 VA examination report and July 2011 addendum to that report, are insufficient for the Board to render a decision on the claim.  In that report the examiner failed to note precisely what upper respiratory disorders the Veteran actually has.  Moreover, the examiner failed to express a clear opinion as to whether any demonstrated upper respiratory disorder was at least as likely as not aggravated during service.  The 2010 examination report indicates that it is likely the current respiratory disorder is related to service, and the chronic cough is likely a result of irritation during service.  It was also noted that the Veteran's pre-existing allergies and ENT problems were likely aggravated by the asbestos exposure and other "unknown" exposures during service.  However, the 2011 addendum indicates that the pre-existing environmental allergies were not necessarily aggravated by exposures on the ship. 

Accordingly, a remand is necessary to obtain a medical opinion that is adequate for rating purposes.  The questions indicated require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination.  The Board requests that the examination be scheduled with a different examiner. 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any treatment records from the VA facilities in Klamath Falls, Oregon, and White City, Oregon, dated after July 2011, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claim of entitlement to service connection for an upper respiratory disorder.  If possible the examination should be scheduled with a different examiner than performed the August 2010 examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner is asked to determine the precise nature of any and all upper respiratory disorders currently demonstrated.  

If sinusitis is demonstrated the examiner should note that this condition existed prior to the Veteran's entrance into service.  The examiner should then provide an opinion as to whether the Veteran's pre-existing sinusitis increased in severity during his period of service.  If the examiner determines that the Veteran's pre-existing sinusitis did increase in severity during service then he should answer the following question: is it undebatable that the increase in severity to the Veteran's sinusitis during service was due to the natural progression of that disease?  

Note:  Temporary or intermittent flare-ups during service are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms is worsened.  

For any other upper respiratory disorders demonstrated the examiner should provide an opinion as to whether each such disorder at least as likely as not (50 percent probability or greater) began during service or is otherwise related to any incident, event or exposure that occurred in service.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  In addition, the examiner should address other medical findings in the claims file.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


